        Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                                             )
       v.                                    )       Criminal No. 1:19-cr-10121-MLW
                                             )
ROBINSON GUZMAN,                             )
                                             )
                      Defendant.             )

                   GOVERNMENT’S SENTENCING MEMORANDUM

       Between November 20, 2018 and March 19, 2019, the defendant, Robinson Guzman,

sold to an undercover officer (the “UC”), or possessed with intent to sell, approximately 360

grams of fentanyl and fentanyl analogue. The defendant sold this fentanyl in both powder and

pill form, and the fentanyl pills he sold were made to look like legitimate, pharmaceutical

quality, 30-milligram oxycodone pills.

       On April 10, 2019, a federal grand jury returned a five-count Indictment charging

Guzman with three counts of distribution of and possession with intent to distribute fentanyl

(Counts One through Three), one count of distribution of and possession with intent to distribute

40 grams or more of fentanyl (Count Four), and one count of possession with intent to distribute

40 grams or more of fentanyl (Count Five). Docket No. 18. On July 1, 2020, the defendant pled

guilty to the five-count Indictment. Docket No. 68. Counts Four and Five provide for a five-

year mandatory minimum prison sentence. The government believes that the defendant has met

all criteria under 18 U.S.C. § 3553(f), and therefore, this Court may sentence him for those

Counts pursuant to the Sentencing Guidelines. There is no plea agreement in this case.

       The government disagrees with the United States Probation Office’s calculation of the

defendant’s guideline sentencing range in the Presentence Report, and believes the defendant’s


                                                 1
            Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 2 of 12




total offense level should be 31, as described in greater detail below. The government

recommends a sentence of imprisonment of 108 months, the low end of the guideline sentencing

range with the additional four-level enhancement applied. The government does not recommend

a term of supervised release to follow imprisonment, because it is not required by statute

pursuant to 18 U.S.C. § 3553(f), and the defendant is a deportable alien who likely will be

deported after imprisonment. U.S.S.G. § 5D1.1(c).

       I.         ADVISORY SENTENCING GUIDELINES

       The Presentence Report (“PSR”) prepared by the United States Probation Office

(“USPO”), found that the defendant was accountable for 115.04 grams of fentanyl, 246.15 grams

of fentanyl analogue, and 2.55 grams of crack cocaine, for a total of 2,758.21 kilograms of

converted drug weight. PSR ¶ 63.1 Based on this total converted drug weight, the defendant’s

base offense level is 30. PSR ¶ 64. The USPO applied a two-level enhancement because it

found that the defendant maintained a premises, 48 Whitman Street, Lawrence, Massachusetts,

for the purpose of manufacturing or distributing controlled substances pursuant to U.S.S.G.

§ 2D1.1(b)(12). PSR ¶ 65. The USPO then applied a three-level decrease for acceptance of

responsibility. PSR ¶¶ 71-72. The government believes that the defendant has met the criteria

of 18 U.S.C. § 3553(f)(1)-(5), and therefore, another two-level decrease should be applied under

U.S.S.G. § 2D1.1(b)(18). PSR ¶ 74. The government agrees with the above-portions of the

USPO’s guidelines sentencing range calculation, but believes that the Court should apply an

additional four-level enhancement under U.S.S.G. § 2D1.1(b)(13) because the defendant

knowingly misrepresented and marketed as oxycodone pills, pills that actually contained

fentanyl.


       1
           The paragraph references to the PSR refer to the initial draft of the PSR, disclosed on August 19, 2020.

                                                          2
         Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 3 of 12




       With this additional four-level enhancement, the defendant’s final total offense level

should be 31. The government agrees that the defendant is criminal history category I. Based on

this total offense level and criminal history, the defendant’s guidelines sentencing range is 108 –

135 months imprisonment. The government recommends a sentence of 108 months.

       A.      The Two-Level “Stash House” Enhancement is Properly Supported.

       Because the defendant’s primary residence was 32 Exchange Street, but he maintained

his access to, and lease on, 48 Whitman Street, the premises he left from and returned to

immediately before and after many of the drug deals in this case, and because he stored drugs

and drug-packaging materials at this address, the USPO properly applied the two-level

enhancement under U.S.S.G. § 2D1.1(b)(12). The Sentencing Guidelines state: “If the defendant

maintained a premises for the purpose of manufacturing or distributing a controlled substance,

increase by 2 levels.” U.S.S.G. § 2D1.1(b)(12). The Commentary provides additional criteria

the Court should consider in applying the enhancement:

       Among the factors the court should consider in determining whether the defendant
       “maintained” the premises are (A) whether the defendant held a possessory interest
       in (e.g., owned or rented) the premises and (B) the extent to which the defendant
       controlled access to, or activities at, the premises.

       Manufacturing or distributing a controlled substance need not be the sole purpose
       for which the premises was maintained, but must be one of the defendant’s primary
       or principal uses for the premises, rather than one of the defendant’s incidental or
       collateral uses for the premises. In making this determination, the court should
       consider how frequently the premises was used by the defendant for manufacturing
       or distributing a controlled substance and how frequently the premises was used by
       the defendant for lawful purposes.

U.S.S.G. § 2D1.1, app. n.17. Here, the record before the Court provides numerous indicia of

control, use, and purpose sufficient to apply this enhancement.

       First, the defendant admits that he held a possessory interest in 48 Whitman Street. In his

interview with the USPO, the defendant conceded that starting in 2017 until his arrest in March

                                                 3
         Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 4 of 12




2019, his primary residence was 32 Exchange Street, Apartment #2, Lawrence Massachusetts.

PSR ¶ 93. Guzman lived in that apartment with his wife and three stepchildren. Id. Guzman

stated that prior to living at 32 Exchange Street, he lived at 48 Whitman Street, where he met his

wife. Id. In his objections to the PSR, the defendant further admitted that he “was a current

leaseholder and former resident familiar with the family who resided at 48 Whitman Street at the

time of his arrest.” Guzman Objections to PSR ¶ 1d. Therefore, the defendant’s own admissions

support a finding that the defendant “held a possessory interest in (e.g., owned or rented) the

premises.” U.S.S.G. § 2D1.1, app. n.17.

       Moreover, the PSR is replete with references to the defendant’s use of 48 Whitman Street

immediately before and after selling fentanyl to the UC in this case.

      PSR ¶ 20 (Guzman left 48 Whitman Street and immediately drove to meeting site where

       he sold fentanyl to the UC on December 19, 2018.);

      PSR ¶ 26 (Guzman left 48 Whitman Street immediately before his January 9, 2019

       fentanyl sale to the UC.);

      PSR ¶ 34 (After his February 8, 2019 fentanyl sale to the UC, Guzman entered 48

       Whitman Street carrying a black bag. Ten minutes later, he exited 48 Whitman Street

       without the black bag and locked the door with a key. Guzman drove to several different

       locations and returned to 48 Whitman Street.);

      PSR ¶ 39 (Guzman used a key to enter 48 Whitman Street then returned to his residence.

       A short time later he left his residence and drove to meet with the UC for the February

       19, 2019 fentanyl sale.); and

      PSR ¶ 44 (Guzman left 48 Whitman Street immediately prior to his March 12, 2019

       fentanyl sale to the UC.).


                                                 4
        Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 5 of 12




These visits to the 48 Whitman Street before and after the defendant’s fentanyl sales to the UC

show a pattern of using the premises to store drugs and drug proceeds. Given that these visits to

the premises were timed with drug sales to the UC, the USPO drew the supportable, and only

logical conclusion, that the defendant was using 48 Whitman Street as a “stash house” for the

purpose of manufacturing or distributing drugs.

       Finally, after the defendant’s March 19, 2019 arrest, officers searched both 32 Exchange

Street and 48 Whitman Street. At 48 Whitman Street, they found ample evidence of drug

packaging and distribution, including: three plastic bags containing fentanyl, two cellophane

wrapped packages containing fentanyl, two bottles containing cutting agents, a fentanyl press,

spoon, sifter, funnel, scales, and dowel rods containing white powder, blender vessels covered in

white powder, and a box of glassine bags and green cellophane wrap. PSR ¶ 53. In the

defendant’s residence, agents also found drugs, but did not find similar materials used in the

packaging or distribution of drugs, such as presses, scales, spoons, or sifters. PSR ¶ 55. Given

that manufacturing or distributing a controlled substance “need not be the sole purpose for which

the premises was maintained,” U.S.S.G. § 2D1.1, app. n.17, the evidence described above meets

the standard for applying this two-level enhancement.

       Although the defendant argues that there are innocent explanations for his short visits to

48 Whitman Street, the Court should not ignore that the short duration of those visits, combined

with their timing immediately before or after the defendant sold fentanyl to the UC, suggest that

the only plausible reason for these visits to 48 Whitman Street was to pick up drugs before drug

sales and store drug proceeds after drug sales. Given these facts, the Court should accept the

USPO’s recommendation and apply this two-level enhancement.




                                                  5
         Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 6 of 12




       B.      The Defendant Knowingly Marketed as Oxycodone, Pills that Actually
               Contained Fentanyl, and Should Receive a Four-Level Enhancement.

       In four different controlled drug sales during this investigation, the defendant sold the UC

96 light blue pills marked “M / 30,” which tested positive for the presence of fentanyl. The

defendant knew that the pills contained fentanyl, even though in color and markings, the pills

were identical to legitimate, pharmaceutical-grade 30-milligram oxycodone pills. Given the

defendant’s knowledge that the pills contained fentanyl, even though they were manufactured to

mimic actual oxycodone pills, this Court should apply a four-level enhancement pursuant to

U.S.S.G. § 2D1.1(b)(13).

       “If the defendant knowingly misrepresented or knowingly marketed as another substance

a mixture or substance containing fentanyl . . . or a fentanyl analogue, increase by 4 levels.”

U.S.S.G. § 2D1.1(b)(13). In explaining the basis for this enhancement, the Sentencing

Commission stated:

       Because of fentanyl’s extreme potency, the risk of overdose death is great,
       particularly when the user is inexperienced or unaware of what substance he or she
       is using. To address this harm, the amendment adds a new specific offense
       characteristic at §2D1.1(b)(13) to provide for a 4-level increase whenever the
       defendant knowingly misrepresented or knowingly marketed as another substance
       a mixture or substance containing fentanyl or a fentanyl analogue. The Commission
       determined that it is appropriate for traffickers who knowingly misrepresent
       fentanyl or a fentanyl analogue as another substance to receive additional
       punishment. If an offender does not know the substance contains fentanyl or a
       fentanyl analogue, the enhancement does not apply. The specific offense
       characteristic includes a mens rea requirement to ensure that only the most culpable
       offenders are subjected to these increased penalties.

U.S.S.G. App. C. Supp., Amend. 807 (Nov. 2018). The Commission continued: “Although some

purchasers of these substances may be aware that they contain fentanyl (or even seek them out

for that reason), others may believe that they are purchasing heroin or pharmaceutically

manufactured opioid pain relievers.” Id. Thus, the key determination for this Court is whether,
                                                 6
            Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 7 of 12




despite the pills appearance as 30-milligram oxycodone pills, the defendant actually knew what

he was selling was fentanyl. The evidence supports a finding that he did, in fact, know these

pills contained fentanyl.

        In this case, the only substances that the defendant ever sold the UC were fentanyl or

fentanyl analogues.2 PSR ¶ 63. In addition to the powder fentanyl, Guzman sold the UC

fentanyl pills in four different drug sales on January 15, 2019, February 8, 2019, February 19,

2019, and March 12, 2019. PSR ¶¶ 30, 36, 40, 47. These pills tested positive for fentanyl and

were nearly identical in appearance to 30-milligram oxycodone pills – light blue, marked “M /

30.” Affidavit of DEA Task Force Officer Paul Callahan ¶¶ 7-9 (attached hereto as Exhibit A;

hereinafter, “Callahan Aff.”).

        Additionally, through his text message exchanges with the UC, in the coded language

common to drug traffickers, the defendant admitted that the pills were not legitimate oxycodone

pills. In a January 9, 2019 text message exchange between the undercover officer and Guzman,

the undercover officer asked, “I have a question. Can u get any pills[?]” Guzman responded,

“[M]e 30[.]” The undercover officer stated, “Yea the blue ones[.]” Guzman replied, “[G]ive me

the time to be ready[.]” PSR ¶ 25; Callahan Aff. ¶ 10. TFO Callahan stated that he understood

this text message exchange to mean that Guzman was originally trying get actual 30-milligram

oxycodone pills to sell to the UC (“me 30” and “the blue ones”). Callahan Aff. ¶ 12.

        In a subsequent exchange on January 14, 2019, the UC stated, “Hey[.] Are you ready for

tomorrow?” Guzman responded, “Yes[.] [O]nly the blues do not appear[.]” The UC replied, “U

don’t have any?” Guzman responded, “[N]ot original[.]” The UC stated, “Gimme 25 of what



        2
          Officers also found a small quantity of crack cocaine in 48 Whitman Street, the defendant’s stash house,
during their search following the defendant’s arrest, but the defendant never sold this substance to the UC. PSR
¶ 54.

                                                         7
         Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 8 of 12




you have tomorrow and I’ll test them out[.]” Guzman responded, “Ok[.]” PSR ¶ 28; Callahan

Aff. ¶ 11. The following day, on January 15, 2019, Guzman sold the UC 25 light-blue pills

marked “M / 30,” which tested positive for fentanyl. PSR ¶¶ 30-31; Callahan Aff. ¶ 11. Task

Force Officer Callahan explained that Guzman’s statements that the “blues do not appear,” and

that the pills were “not original,” meant that Guzman was acknowledging that the pills were not

actual oxycodone pills. Callahan Aff. ¶ 12. If the pills were actually 30-milligram oxycodone

pills, why would the UC have to “test them out,” as he stated in the text exchange? The most

common counterfeit pills being sold by drug traffickers on the street are fentanyl pills made to

look like 30-milligram oxycodone pills. Id. Based on the current prevalence of fentanyl pills in

the drug trade, and the fact that the defendant only sold fentanyl or fentanyl analogue to the UC,

Guzman’s acknowledgement that the pills are “not original,” was an acknowledgment that the

pills contained fentanyl. Id.

       Because Guzman knew the pills he sold the UC contained fentanyl, despite the fact that

these pills were made to look like legitimate, pharmaceutical-quality 30-milligram oxycodone

pills, his conduct falls squarely within the plain language of this enhancement. As the

Commission noted in promulgating this enhancement, given the high potency of fentanyl, and

the danger for overdose death, especially if a user believes he is using actual opioid pain

relievers, rather than fentanyl pills, the defendant’s conduct created an extreme risk of overdose

death to the end-user and a four-level enhancement is appropriate.

       II.     SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

       Consideration of the § 3553(a) factors demonstrates that a sentence of 108 months is

sufficient, but not greater than necessary, to meet the goals of sentencing.




                                                 8
          Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 9 of 12




        A. Nature of the Offense

        The defendant sold a substantial amount of fentanyl and fentanyl analogue, 360 grams, to

the UC in this case. The danger of fentanyl is well-documented. See, e.g., United States v.

Simms, No. 1:19-CR-423, 2019 WL 7049930, *6 (N.D. Ohio Dec. 23, 2019) (“The distribution

of fentanyl, one of the most deadly illegal drugs on the black market, poses an incredible threat

to community members.”); United States v. Brown, No. 17-00219-02, 2017 WL 4883375, *3

(W.D. Penn. Oct. 30, 2017) (“The Court is mindful that the distribution of fentanyl, in particular,

has recently resulted in serious harm to the community—with multiple reports of overdoses and

deaths resulting from that particular drug being reported in the news.”). Fentanyl is a deadly

drug that has created havoc in the United States, and more specifically in Massachusetts, over the

past several years. Fentanyl is an extremely potent synthetic opioid that has become increasingly

intertwined with heroin, both literally as an additive to make heroin more potent, and in terms of

the overall drug marketplace.3 “Fentanyl remains the primary driver behind the ongoing opioid

crisis, with fentanyl involved in more deaths than any other illicit drug.”4 New England has been

especially hard hit by the opioid crisis, and the DEA’s data shows that fentanyl availability

remains high in the region and increased from 2017 to 2018.5 “2018 data shows that every day,




         3
           U.S. Department of Justice Drug Enforcement Administration, 2019 National Drug Threat Assessment,
available at https://www.dea.gov/sites/default/files/2020-02/DIR-007-20%202019%20National%20Drug%20
Threat%20Assessment%20-%20low%20res210.pdf, at 9-11 (last visited September 7, 2020) (hereinafter “DEA
2019 Assessment”).
         4
           Id. at 9.
         5
           Id.

                                                      9
         Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 10 of 12




128 people in the United States die after overdosing on opioids.”6 Synthetic opioids (such as

fentanyl) were involved in 59.8% of all opioid-involved overdose deaths.7

        In 2017, Massachusetts was among the top five states for fentanyl reports to the National

Forensic Laboratory Information System.8 Massachusetts was also among the top-five states in

age-adjusted rates of fentanyl involved overdose deaths.9 These statistics are not hypothetical;

they describe the opioid overdose crisis occurring right now in this District. The epidemic is real

and being felt every day by families across Massachusetts and New England. The defendant’s

crimes played a role in fueling this epidemic.

        Additionally, the specific danger associated with the distribution of fentanyl-containing

pills meant to look like pharmaceutical-quality oxycodone pills, like the ones the defendant

distributed, is well documented: “Fentanyl-containing counterfeit pills continue to be associated

with overdose deaths across the country. Fentanyl traffickers use fentanyl powder and pill

presses to produce pills that resemble popular prescription opioids, such as oxycodone and

hydrocodone, and other popular prescription drugs, such as alprazolam.”10 Most critically,

“[t]he inconsistent amount of fentanyl present in fentanyl-containing pills is another major

contributor to pills’ lethality.”11 The increased lethality associated with fentanyl pills is

precisely the reason why the Sentencing Commission added an enhancement for the knowing

misrepresentation and marketing of fentanyl pills discussed in detail above.


        6
            National Institute on Drug Abuse, Opioid Overdose Crisis (Revised May 2020), available at
https://www.drugabuse.gov/drug-topics/opioids/opioid-overdose-crisis (last visited on September 7, 2020).
         7
           Lawrence Schol, Puja Seth, Mbabazi Kariisa, Nana Wilson, Grant Baldwin, Drug and Opioid-Involved
Overdose Deaths – United States, 2013-2017, Morbidity and Mortality Weekly Report (January 4, 2019), Centers
for Disease Control and Prevention, available at https://www.cdc.gov/mmwr/volumes/67/wr/mm675152e1.htm?s
_cid=mm675152e1_w (last visited on September 7, 2020).
         8
           DEA 2019 assessment at 10-11.
         9
           Id. at 14.
         10
            Id.
         11
            Id. at 15.

                                                      10
        Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 11 of 12




       Here, the defendant chose to distribute one of the deadliest drugs available, and increased

the danger by distributing it in a form meant to look like something else – pharmaceutical-quality

oxycodone. The damage he could have caused the community had his lethal products not been

intercepted by law enforcement authorities is unknowable. What is knowable, is that the

defendant chose to distribute fentanyl and fentanyl analogue, in both pill and powder form, from

a premises used primarily for drug trafficking. Given the nature of his crimes, a sentence of 108

months in appropriate.

       B. Specific and General Deterrence

       A significant sentence of imprisonment is warranted to deter others from becoming

involved in any way, role, or capacity in the trafficking of fentanyl as the dangers associated with

this deadly drug cannot be overstated. Individuals tempted to engage in drug trafficking must

understand that any involvement with fentanyl, no matter how minimal, will have immediate and

harsh consequences. Imprisonment is necessary to send a strong warning to others who might

otherwise consider possessing or distributing this deadly drug.

       Considerations of specific deterrence also support imposition of a sentence of 108 months

for fentanyl distribution. The defendant sold a significant quantity of fentanyl. Based on his

employment history, the defendant had other alternatives to selling drugs, namely working as a

barber in Lawrence or as a laborer. PSR ¶¶ 101-02. Despite these employment opportunities, he

still chose to sell fentanyl. A significant prison sentence is necessary to deter the defendant from

ever engaging in drug trafficking after his release.

       III.    CONCLUSION

       The government’s sentencing recommendation takes into account the various factors set

forth in § 3553(a) and the sentencing guidelines. The United States recommends a sentence of



                                                 11
        Case 1:19-cr-10121-MLW Document 70 Filed 09/09/20 Page 12 of 12




108 months imprisonment. Based on the applicable sentencing guidelines, U.S.S.G. § 5D1.1(c),

the government does not recommend a term of supervised release.



September 9, 2020                            Respectfully submitted,

                                             ANDREW E. LELLING,
                                             United States Attorney

                                     By:     /s/ Stephen W. Hassink
                                             Stephen W. Hassink
                                             Assistant U.S. Attorney


                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I have served this sentencing memorandum on all

appropriate parties through electronic filing on September 9, 2020.


                                             /s/ Stephen W. Hassink
                                             Stephen W. Hassink
                                             Assistant U.S. Attorney




                                               12
